No. 99-60509
                                -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-60509
                        Conference Calendar



ROOSEVELT WASHINGTON,

                                          Plaintiff-Appellant,

versus

BARRY PARKER; WALTER BOOKER; MR. KING;
JAMES V. ANDERSON; LARRY HARDY;
MIRIAM MASON; ANN LEE,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 4:98-CV-39-B-A
                       --------------------
                          April 12, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Roosevelt Washington, Mississippi prisoner # 50085, appeals

the dismissal as frivolous of his 42 U.S.C. § 1983 lawsuit

alleging that his due-process rights were violated when he was

placed in administrative segregation and when he received a

reduced custody classification.   Washington’s due-process claims

fail because neither placement in administrative segregation nor

a reduction in custody classification implicate a protectable

liberty interest.   See Sandin v. Conner, 515 U.S. 472, 484, 486

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-60509
                                -2-

(1995); Luken v. Scott, 71 F.3d 192, 193 (5th Cir. 1995); Neals

v. Norwood, 59 F.3d 530, 533 (5th Cir. 1995).

     To the extent that Washington argues that the defendants’

disciplinary action violated prison rules, the argument is not of

a constitutional dimension and thus fails to state a claim under

§ 1983.   See also Levitt v. Univ. of Texas at El Paso, 759 F.2d

1224, 1230 (5th Cir. 1985).   Moreover, because Washington’s

claims are facially without merit, the district court did not err

in declining to hold an evidentiary hearing.    See

§ 1915(e)(2)(B).

     This court will not consider Washington’s newly raised

claims that he is illegally incarcerated and that the

disciplinary action taken against him constituted a double-

jeopardy violation.   See Shanks v. AlliedSignal, Inc., 169 F.3d

988, 993 n.6 (5th Cir. 1999); Burch v. Coca-Cola, 119 F.3d 305,

319 (5th Cir. 1997), cert. denied, 522 U.S. 1084 (1998).      His

appeal is frivolous and is therefore DISMISSED.       Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.     His

motion for the appointment of counsel is DENIED.

     APPEAL DISMISSED; MOTION FOR THE APPOINTMENT OF COUNSEL

DENIED.